


Exhibit 10.1
Glowpoint, Inc.
1776 Lincoln Street, Suite 1300
Denver, Colorado 80203
April 4, 2014
GP Investment Holdings, LLC
1300 Post Oak Boulevard
Houston, Texas 77056
Ladies and Gentlemen:
This letter constitutes the agreement (the “Agreement”) among GP Investment
Holdings, LLC, a Delaware limited liability company (“GP Investment”), and each
of Main Street Capital Corporation (“MSCC”), Brian Pessin, Sandra Pessin and
Norman Pessin (collectively with GP Investment, the “Investor Group”), and
Glowpoint, Inc., a Delaware corporation (the “Company”).
WHEREAS, Jon DeLuca and Grant Dawson (the “Resigning Directors”) have decided to
resign from the board of directors of the Company (the “Board”);
WHEREAS, James H. Cohen and Patrick Lombardi (together, the “New Directors,” and
each individually, a “New Director”) have agreed to fill two (2) vacancies on
the Board that will result from the resignation of the Resigning Directors; and
WHEREAS, the Company and the Investor Group have agreed that it is in their
mutual interests to enter into this Agreement, among other things, to set forth
certain agreements concerning the composition of the Board, as hereinafter
described.
NOW, THEREFORE, in consideration of the promises and the representations,
warranties and agreements contained herein, and other good and valuable
consideration, the parties hereto agree as follows:
1.Subject to the terms hereof and effective contemporaneously herewith, the
Company has taken all requisite action to:
(a)    accept the resignations of the Resigning Directors as directors of the
Company effective concurrently with the execution and delivery of this
Agreement, as evidenced by the executed resignation letters attached hereto as
Exhibit A; and
(b)    appoint each of the New Directors to the Board effective concurrently
with the execution and delivery of this Agreement, thereby filling the two (2)
vacancies thus created.
2.    The Company agrees to nominate the New Directors as two (2) of five (5)
total nominees (the “Company Slate”) to stand for election as directors of the
Company at the 2014 annual meeting of stockholders of the Company (the “2014
Annual Meeting”), for terms that expire at the 2015 annual meeting of
stockholders of the Company (the “2015 Annual Meeting”) or until their
successors are duly elected and qualified.



--------------------------------------------------------------------------------

April 4, 2014
Page 2



3.    The Company agrees to publicly recommend and support the election to the
Board of each of the New Directors at the 2014 Annual Meeting, including,
without limitation, soliciting proxies in favor of their election, in the same
manner as it does for all the other incumbent members of the Company Slate and
accordingly, such New Directors shall be deemed to be “Continuing Directors” as
defined under the Company’s equity incentive plans and employment agreements
with the Company’s named executive officers.
4.    Each member of the Investor Group shall (a) in the case of all shares of
the Company’s Common Stock, $0.0001 par value per share (the “Common Stock”),
owned of record by it, him or her as of the record date for the 2014 Annual
Meeting (the “Record Date”), and (b) in the case of all shares of the Common
Stock beneficially owned by any member of the Investor Group as of the Record
Date (whether held in street name or by some other arrangement), instruct the
record holder to, in each case at the 2014 Annual Meeting, vote for the election
of the Company Slate at the 2014 Annual Meeting.
5.    At all times while serving as a director of the Company, each of the New
Directors will receive the same benefits of directors’ and officers’ insurance
and any indemnity and exculpation arrangements available generally to the other
independent Board members and the same compensation and other benefits for his
service as a director as the compensation and other benefits received by the
other independent Board members.
6.    The Company agrees that during the period commencing on the date hereof
until the 2015 Annual Meeting, the size of the Board shall be fixed at five (5)
members.
7.    The Company agrees to hold the 2014 Annual Meeting no later than June 30,
2014.
8.     If James H. Cohen (or any director appointed to replace Mr. Cohen or any
subsequent replacements in accordance with this Section 8) is unable or ceases
to serve on the Board for any reason then the Investor Group shall have the
right to recommend a substitute person(s) who (a) is knowledgeable about the
industry in which the Company operates and (b) qualifies as an “independent
director” in accordance with Section 803A of the NYSE MKT Company Guide and
satisfies the independence standards specified in Rule 10A-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), to fill the
resulting vacancy, subject to the approval of the Board, in its good faith
business judgment, after exercising its fiduciary duties, and the Board shall
appoint such replacement director to the Board promptly after the giving of such
approval. If Patrick Lombardi (or any director appointed to replace Mr. Lombardi
or any subsequent replacements in accordance with this Section 8) is unable or
ceases to serve on the Board for any reason then the Board shall, in its good
faith business judgment, after exercising its fiduciary duties, promptly
identify and appoint to the Board a substitute person who meets the conditions
set forth in clauses (a) and (b) of this Section 8 to fill the resulting
vacancy. Any replacement director(s) appointed in accordance with this Section 8
shall hereinafter be deemed a “New Director” under this Agreement.


--------------------------------------------------------------------------------

April 4, 2014
Page 3



9.    Except as otherwise set forth in this Agreement, including the Investor
Group’s agreement to support the Company Slate, for the Standstill Period,
neither the Investor Group nor any of its Affiliates will, and it will cause
each of its Affiliates not to:
(a)    make, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is used in the proxy rules of the Securities and
Exchange Commission (the “SEC”)) of proxies or consents, conduct or suggest any
binding or nonbinding referendum or resolution or seek to advise, encourage or
influence any individual, partnership, corporation, limited liability company,
group, association or entity (collectively, a “Person”) with respect to the
voting of any of the Common Stock;
(b)    initiate, propose or otherwise “solicit” (as such term is used in the
proxy rules of the SEC) stockholders of the Company for the approval of
stockholder proposals, as amended, or otherwise, or cause or encourage any
person to initiate any such stockholder proposal;
(c)    propose or nominate, or cause or encourage any Person to propose or
nominate, any candidates to stand for election to the Board, or seek the removal
of any member of the Board;
(d)    take any public action to act alone or in concert with others to control
or seek to control, or to influence or seek to influence, the management, the
Board or the policies of the Company;
(e)    form, join or otherwise participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act (other than the group already formed among the Investor Group)
with respect to the Common Stock or deposit any shares of Common Stock in a
voting trust or similar arrangement or subject any shares of Common Stock to any
voting agreement or pooling arrangement, or grant any proxy with respect to any
shares of Common Stock (other than to a designated representative of the Company
pursuant to a proxy statement of the Company); provided, however, that nothing
herein shall limit the ability of an Affiliate of any member of the Investor
Group to join its existing group following the execution of this Agreement, so
long as any such Affiliate agrees to be bound by the terms and conditions of
this Agreement;
(f)    acquire, offer or propose to acquire, or agree to acquire (except by the
way of stock dividends, stock splits, reverse stock splits or other
distributions or offerings made available to holders of shares of Common Stock
generally), whether by purchase, tender or exchange offer, through the
acquisition of control of another Person, by joining a partnership, limited
partnership, syndicate or other group (as defined under Section 13(d) of the
Exchange Act) or otherwise, any shares of Common Stock if, as a result of such
acquisition, the members of the Investor Group would beneficially own in the
aggregate in excess of 45% of the then outstanding shares of Common Stock;


--------------------------------------------------------------------------------

April 4, 2014
Page 4



(g)    without the prior approval of the Board contained in a written resolution
of the Board, (x) either directly or indirectly for the Investor Group, or in
conjunction with any other Person in which it is or proposes to be either a
principal, partner or financing source or is acting or proposes to act as broker
or agent for compensation, effect or seek, offer or propose (whether publicly or
otherwise) to effect, or cause or participate in, or (y) except as set forth in
the next sentence, in any way knowingly support, assist or facilitate any other
Person to effect or seek, offer or propose to effect, or cause or participate
in, any (i) tender offer or exchange offer, merger, acquisition or other
business combination involving the Company or any of its subsidiaries; provided,
however, that this clause shall not preclude the tender by any member of the
Investor Group or any of its Affiliates of any securities of the Company into
any tender or exchange offer approved by the Board; (ii) form of business
combination or acquisition or other transaction relating to a material amount of
assets or securities of the Company or any of its subsidiaries or (iii) form of
restructuring, recapitalization or similar transaction with respect to the
Company or any of its subsidiaries. Notwithstanding the foregoing, nothing in
this Section 9(g) shall prohibit the Investor Group from presenting any
potential transaction to the Board on a private basis in circumstances that
would not reasonably be expected to require public disclosure by the Company or
the Investor Group at or around the time the proposal is made;
(h)    seek to call, or to request the call of, or call a special meeting of the
stockholders of the Company, or make a request for a list of the Company’s
stockholders or other Company records; or
(i)    otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with any of the foregoing.
For the avoidance of doubt, any actions of the New Directors taken in their
capacity as members of the Board (including, without limitation, voting on any
matter submitted for consideration by the Board, participating in deliberations
or discussions of the Board and making suggestions or raising issues to the
Board) shall not be deemed to violate the foregoing clauses (a) through (i). For
purposes of this Agreement, “Standstill Period” shall mean the period commencing
on the date hereof until the conclusion of the 2014 Annual Meeting.
For purposes of this Agreement, “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated by the SEC under the Exchange Act.
10.    Nothing in this Agreement to the contrary shall prohibit MSCC, during the
Standstill Period or otherwise, from exercising its rights and performing its
obligations under that certain Loan Agreement dated as of October 17, 2013 by
and among the Company, its subsidiaries and MSCC (as may be amended from time to
time, the “Loan Agreement”) in its capacity as a lender, the administrative
agent or the collateral agent under the Loan Agreement.
11.    Within ten (10) business days following receipt of reasonably
satisfactory documentation thereof, the Company shall reimburse the Investor
Group for its reasonable fees and expenses (including legal expenses) incurred
in connection with the matters related


--------------------------------------------------------------------------------

April 4, 2014
Page 5



to the 2014 Annual Meeting and the negotiation and execution of this Agreement,
provided that such reimbursement shall not exceed $40,000.
12.    No later than the next business day following the execution of this
Agreement, the Company shall issue the press release in the form attached hereto
as Exhibit B (the “Press Release”) and file a Form 8-K reporting the entry into
this Agreement and appending this Agreement as an exhibit thereto. No later than
the second business day following the execution of this Agreement, the Investor
Group shall file an amendment to its Schedule 13D reporting the entry into this
Agreement and appending this Agreement as an exhibit thereto. During the
Standstill Period, neither the Company nor the Investor Group shall make any
public announcement or statement with respect to this Agreement or the actions
contemplated hereby that is inconsistent with or contrary to the Press Release,
except as required by law or the rules of any stock exchange or with the prior
written consent of the other party.
13.    The Company and the Investor Group each acknowledge and agree that (a) a
breach or a threatened breach by any party hereto may give rise to irreparable
injury inadequately compensable in damages and accordingly each party shall be
entitled to injunctive relief, without proof of actual damages, to prevent a
breach or threatened breach of the provisions hereof and to enforce specifically
the terms and provisions hereof in any state or federal court having
jurisdiction, (b) no party shall plead in defense for any such relief that there
would be an adequate remedy at law, (c) any applicable right or requirement that
a bond be posted by any party is waived and (d) such remedies shall not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.
14.    All notices and other communications under this Agreement shall be in
writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person or by Federal Express or registered or certified
mail, postage pre-paid, return receipt requested, as follows:
If to the Company:

Glowpoint, Inc.
1776 Lincoln Avenue, Suite 1300
Denver, Colorado 80203
Attn: Chief Executive Officer
with a copy (which shall not constitute notice) to:

Kristin L. Lentz
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202


--------------------------------------------------------------------------------

April 4, 2014
Page 6



If to the Investor Group:

GP Investment Holdings, LLC
1300 Post Oak Boulevard
Houston, Texas 77056
Attn:
Robert M. Shuford
    Brian Pessin

with a copy (which shall not constitute notice) to:

Steve Wolosky
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
15.    This Agreement may be executed by the signatories hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
16.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to its conflict of laws
principles. The parties hereto agree that any legal action or proceeding arising
out of or relating to this Agreement brought by the other party or its
successors or permitted assigns shall be brought and determined in the United
States District Court for the District of Delaware or the courts of the State of
Delaware located in the County of New Castle, Delaware, and each party hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts.
17.    This Agreement constitutes the only agreement between the Investor Group
and the Company with respect to the subject matter hereof and supersedes all
prior agreements, understandings, negotiations and discussions with respect to
the subject matter hereof, whether oral or written. This Agreement shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement may not be assigned by any party without the
express written consent of the other party. No amendment, modification,
supplement or waiver of any provision of this Agreement may in any event be
effective unless in writing and signed by the party or parties affected thereby.
18.    The Company represents and warrants that (a) the Company has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, and (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.
19.    GP Investment represents and warrants that (a) it has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to


--------------------------------------------------------------------------------

April 4, 2014
Page 7



consummate the transactions contemplated hereby, and (b) this Agreement has been
duly and validly authorized, executed and delivered by GP Investment,
constitutes a valid and binding obligation and agreement of GP Investment and is
enforceable against GP Investment in accordance with its terms.
20.    MSCC represents and warrants that (a) it has the power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby, and (b) this Agreement has been
duly and validly authorized, executed and delivered by MSCC, constitutes a valid
and binding obligation and agreement of MSCC and is enforceable against MSCC in
accordance with its terms.
21.    Brian Pessin, Sandra Pessin and Norman Pessin each represents and
warrants that this Agreement has been duly and validly executed and delivered by
him or her, constitutes a valid and binding obligation and agreement of him or
her and is enforceable against him or her in accordance with its terms.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------

April 4, 2014
Page 8



If you agree with the foregoing, please sign and return a copy of this letter,
which will constitute our agreement with respect to the subject matter of this
letter.


 
Very truly yours,
 
 
 
GLOWPOINT, INC.
 
 
 
By:
/s/ Peter Holst
 
 
Name:
Peter Holst
 
 
Title:
President and Chief Executive Officer



Accepted and agreed to:
 
 
 
 
 
GP INVESTMENT HOLDINGS, LLC
 
 
 
By:
/s/ Robert M. Shuford
 
 
Name:
Robert M. Shuford
 
 
Title:


Chief Executive Officer
 
By:
/s/ Brian Pessin
 
 
Name:
Brian Pessin
 
 
Title:
President
 

MAIN STREET CAPITAL CORPORATION
 
 
 
By:
/s/ Robert M. Shuford
 
 
Name:
Robert M. Shuford
 
 
Title:
Managing Director
 

 
 
/s/ Brian Pessin
 
Brian Pessin
 

 
 
/s/ Norman Pessin
 
Norman Pessin
 

 
 
/s/ Sandra Pessin
 
Sandra Pessin
 





--------------------------------------------------------------------------------




Exhibit A


Executed Resignation Letters


April 4, 2014


Glowpoint, Inc.
1776 Lincoln Street, Suite 1300
Denver, Colorado 80203
Attn: Secretary


Re:    Resignation as Director


Dear Sir:


I hereby resign as a Director of Glowpoint, Inc., a Delaware corporation (the
“Company”), conditional upon, and effective as of, the parties’ execution and
delivery of that certain Letter Agreement, dated the date hereof, by and among
the Company, GP Investment Holdings, LLC, Main Street Capital Corporation, Brian
Pessin, Sandra Pessin and Norman Pessin, in the form presented to and approved
by the Board of Directors of the Company.


Sincerely,


/s/ Jon A. DeLuca


Jon A. DeLuca




--------------------------------------------------------------------------------




April 4, 2014


Glowpoint, Inc.
1776 Lincoln Street, Suite 1300
Denver, Colorado 80203
Attn: Secretary


Re:    Resignation as Director


Dear Sir:


I hereby resign as a Director of Glowpoint, Inc., a Delaware corporation (the
“Company”), conditional upon, and effective as of, the parties’ execution and
delivery of that certain Letter Agreement, dated the date hereof, by and among
the Company, GP Investment Holdings, LLC, Main Street Capital Corporation, Brian
Pessin, Sandra Pessin and Norman Pessin, in the form presented to and approved
by the Board of Directors of the Company.


Sincerely,


/s/ Grant Dawson


Grant Dawson


--------------------------------------------------------------------------------




Exhibit B


Press Release




Glowpoint Announces Changes to its Board of Directors


DENVER, CO, April 7, 2014 - Glowpoint, Inc. (NYSE MKT: GLOW), a leading provider
of video collaboration services and network solutions, today announced the
resignation of Jon DeLuca and Grant Dawson as directors of the Company and the
appointment of James H. Cohen and Patrick Lombardi to the Board of Directors.
“On behalf of Glowpoint and the entire Board I want to express our appreciation
for Jon’s and Grant’s service to the Company. Their contributions have been
highly valued, and I wish them the very best in future endeavors,” said Peter
Holst, CEO and President of Glowpoint. “I am pleased to welcome Jim and Pat to
the Board of Directors and believe they bring a valuable perspective to both the
Company and shareholders alike.”
From 2005 until February 2014, Mr. Cohen served as Executive Vice President of
Mergers & Acquisitions for Consolidated Graphics, Inc., which until its
acquisition by RR Donnelly & Sons on January 31, 2014 was a public company
traded on the NYSE with revenues of approximately $1.1 billion. Prior to
Consolidated Graphics, Mr. Cohen’s work experience includes investment banking
(Morgan Stanley & Co.), private equity (Main Street Capital) and corporate law
(Simpson Thacher & Bartlett and Baker Botts).


From 1996 until March 2013, Patrick Lombardi was the owner of PJL Associates,
Inc., a consultancy company that provided strategic business, merger and
acquisition, and financial consulting services to global communication service
providers. Mr. Lombardi has previously served on the Board of Directors of Jones
Intercable Inc., Bell Cablemedia plc and as Chairman of the Audit Committee of
Raindance Communications, Inc., prior to its sale to West Corporation in 2006.
In connection with the changes to its Board of Directors, the Company also
announced that it had reached an agreement with GP Investment Holdings, LLC and
certain related investors (the “GPI Investor Group”), who collectively own
approximately 43% of the outstanding shares of the Company’s common stock. Under
the agreement, the Company appointed Messrs. Cohen and Lombardi to the Board and
agreed to nominate them to stand for election as directors at the Company’s 2014
annual meeting of stockholders. The GPI Investor Group agreed to vote for the
Company’s director nominees, including Messrs. Cohen and Lombardi, at the 2014
annual meeting and to not take certain actions during a standstill period that
expires at the conclusion of the 2014 annual meeting.



--------------------------------------------------------------------------------



About Glowpoint


Glowpoint, Inc. (NYSE MKT: GLOW) provides video collaboration, network, and
support services to large enterprises and mid-sized companies to support their
unified communications (UC) strategies and business goals. More than 600
organizations in 96 countries rely on our unmatched experience, business-class
support and cloud-based services to collaborate with colleagues, business
partners, and customers more effectively. To learn more please visit
www.glowpoint.com.


